Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of defendant Samuel J. Saia for summary judgment. There are triable issues of fact whether Saia violated sections 1163 (e) and 1201 of the Vehicle and Traffic Law or was otherwise negligent when he parked his truck (see, Scott v Keener, 186 AD2d 955) and whether his alleged negligence was a proximate cause of the accident (see, Somersall v New York Tel. Co., 52 NY2d 157, 168; Sullivan v Locastro, 178 AD2d 523, 525, lv denied 81 NY2d 701; Kallasy v New York Tel. Co., 70 AD2d 749). (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Summary Judgment.) Present—Denman, P. J., Green, Callahan, Doerr and Davis, JJ.